Citation Nr: 1724279	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are the subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for peripheral vascular disease.  In a February 2014 decision, the Board remanded the claim for additional development.  The case has been reassigned to the undersigned for the purposes of this decision.  

In May 2017 written argument, the Veteran's representative appeared to raise issues of service connection for arthritis and whether new and material evidence has been submitted to reopen claims of service connection for diabetes, hypertension, peripheral neuropathy, and cardiovascular disabilities.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The argument made in the May 2017 brief indicates a desire to apply for VA benefits for the above noted disabilities, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




REMAND

I. VA Examination

The Veteran contends he is entitled to service connection for peripheral vascular disease, to include as secondary to his service-connected PTSD. 

The evidence of record reflects the Veteran has a diagnosis of peripheral vascular disease.  He contends that such disability is the result of tobacco use that is, in turn, attributable to his service-connected PTSD.  He reported he began smoking in service after witnessing his claimed PTSD stressor, but continued smoking until peripheral vascular disease was diagnosed more than 30 years after service.  Notably, a May 2009 VA vascular surgery attending note states that risk factors for the lower extremity obstruction included smoking.  Service connection is generally precluded for disabilities caused by using tobacco.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service).  38 C.F.R. § 3.300 prohibits service connection for a disability secondary to a service-connected disability that caused a veteran to use tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).  However, service connection is not precluded on a secondary basis for a disability related to a veteran's use of tobacco products after service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to a veteran's use of tobacco products during service.  See id.  February 2009 and June 2016 VA examiners opined the peripheral vascular disease was not due to or aggravated by the service-connected PTSD, respectively, but did not address the Veteran's reported history of post-service tobacco use.  The above evidence reflects the Veteran has a diagnosis of peripheral vascular disease that may be related to post-service tobacco use that may be related to his service-connected PTSD, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  For these reasons, remand for a further medical opinion is necessary.

The Board also finds that the February 2009 and June 2016 VA opinions are inadequate on the question of whether the Veteran's peripheral vascular disease is secondary to his service-connected PTSD as they do not provide clear rationales for their conclusions.  The Veteran's representative has also raised a theory of entitlement that peripheral vascular disease is secondary to the Veteran's service-connected skin disabilities.  Therefore, to ensure all theories of entitlement are adequately addressed, the examination must also address these questions on remand.

II. VA Treatment Records and Copies of Service Treatment Records

The separate Board decision remanding the issues of entitlement to service connection for bilateral hearing loss and entitlement to TDIU directs the AOJ to obtain any updated VA treatment records and to rescan the Veteran's service treatment records and associate both sets of documents with the claims file.  The Board will not direct the AOJ to do the same in this decision to avoid unnecessary, duplicative development.  However, it should be ensured such development has been completed before scheduling an examination regarding the peripheral vascular condition.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure the best possible copies of the Veteran's complete service treatment records and VA treatment records from June 2016 to the present have been associated with the claims file, as directed in the separate Board decision remanding the issues of entitlement to service connection for bilateral hearing loss and entitlement to TDIU.

2.  After completion of the development requested in item 1, schedule the Veteran for an examination regarding the peripheral vascular condition.  The entire claims file should be made available to the examiner in conjunction with this request.  

The examiner should specifically address the following questions:

A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's use of tobacco products after service was proximately due to or the result of his service-connected PTSD?

B) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease was caused by the post-service use of tobacco products?

C) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease was aggravated beyond the normal course of the condition (i.e., any worsening of the condition beyond its normal course) by the post-service use of tobacco products?

D) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease was caused by service-connected PTSD or skin disabilities?

E) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease was aggravated beyond the normal course of the condition (i.e., any worsening of the condition beyond its normal course) by service-connected PTSD or skin disabilities?
For purposes of these questions, the examiner must consider the Veteran's statements regarding observed symptoms during and since the Veteran's service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  
A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




